Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reason for allowance
Claims 21-24, 26, 27, 29, 31-34, 36, 37, 39, 41-46 are allowed.
Terminal Disclaimer filed on 4/28/22 is approved.
The following is an examiner’s statement of reasons for allowance: argument presented on pages 10-12 of the remarks filed on 3/28/22 are persuasive and the prior art of record does not teach the limitation recited in claims 21, 36 and 39 including the limitation “receive a plurality of digital components, determine a number of occurrences of candidate characters included in the plurality of digital components, select a portion of candidate characters included in the plurality of digital components based on the number of occurrences of candidate characters included in the plurality of digital components, select a first digital component from the plurality of digital components based on the input audio signal and  the trigger keyword”.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIANGCHE A WANG whose telephone number is (571)272-3992.  The examiner can normally be reached on M-F 10:00am to 6:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joon H Hwang can be reached on 571-272-40364036.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Liang-che Alex Wang
May 5, 2022
/LIANG CHE A WANG/Primary Examiner, Art Unit 2447